 



Exhibit 10.2
AMENDMENT NO. 1 – CREDIT AGREEMENT (AYE/AESC)
     AMENDMENT NO. 1, dated as of September 11, 2007 (this “Amendment”), in
respect of the Credit Agreement (the “Credit Agreement”), dated as of May 22,
2006, among Allegheny Energy, Inc. and Allegheny Energy Supply Company, LLC (the
“Borrowers”), the Initial Lenders and the Initial Issuing Bank named therein,
and Citicorp North America, Inc., as Administrative Agent. Capitalized terms not
otherwise defined herein shall have the same meanings as set forth in the Credit
Agreement.
PRELIMINARY STATEMENTS
          (1) AYE has established two wholly-owned Subsidiaries, Trans-Allegheny
Interstate Line Company, a Maryland and Virginia corporation (“TrAILCo”), and
Allegheny Energy Transmission, LLC, a Delaware limited liability company
(“AET”), to develop, construct, own, operate and maintain an approximately 210
mile 500-kV transmission line from a new substation in western Pennsylvania to a
point of interconnection with Dominion Virginia Power east of Middletown,
Virginia.
          (2) AYE has established Subsidiaries, including AET, AET PATH Company,
LLC and Potomac-Appalachian Transmission Highline, LLC, to develop, construct,
own, operate and maintain, currently expected to be as part of a joint venture
with American Electric Power Company, Inc. (“AEP”), an approximately 290 mile
transmission line, which is currently proposed to include an approximately 244
mile 765 kV transmission line to run from AEP’s existing Amos substation to
Allegheny Power’s Bedington substation and an approximately 46 mile twin circuit
500 kV transmission line between the Bedington station and a new substation at
Kemptown, Maryland.
          SECTION 1. Amendment.
          Subject to the satisfaction of the conditions precedent set forth in
Section 2, the Required Lenders and the Borrowers hereby agree as follows:
     (a) To insert the following definitions in the appropriate alphabetical
order in Section 1.01 of the Credit Agreement:
     “AEP” means American Electric Power Company, Inc. a New York corporation.
     “AET” means Allegheny Energy Transmission, LLC, a Delaware limited
liability company and a direct wholly-owned Subsidiary of AYE.
     “AYE Equity Contribution Agreement” means the capital contribution
agreement to be entered into by AYE in connection with the TrAILCo Project.
     “Consolidated Net Income” means, for any period, the net income or loss
before cumulative effect in change of accounting principles of AYE and its
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded (a) the income of any
Amendment No. 1
AYE Credit Agreement

 



--------------------------------------------------------------------------------



 



Subsidiary of the AYE to the extent that the declaration or payment of dividends
or similar distributions by such Subsidiary of that income is not, as a result
of any Subsidiary Debt Default, at the time permitted by operation of the terms
of the agreement or other documents governing the Debt under which such
Subsidiary Debt Default shall have occurred; provided that such income of such
Subsidiary shall only be so excluded for that portion of such period during
which the condition described in this clause (a) shall so exist; (b) the income
or loss of any Person accrued prior to the date it becomes a Subsidiary or is
merged or Consolidated with AYE or any Subsidiary on the date such Person’s
Assets are acquired by AYE or any Subsidiary; (c) the income or loss of any
Person (other than a Subsidiary) in which any other Person (other than AYE or a
wholly owned Subsidiary of AYE) has an interest, except to the extent of the
amount of dividends or other distributions actually paid to AYE or a wholly
owned Subsidiary by such Person during such period; (d) any gain or loss in
excess of $1,000,000 attributable to any individual sale of an Asset, or series
of related sales of Assets, out of the ordinary course of business; and (e) any
gains or losses attributable to interest rate Hedge Agreements which are not
included as interest expense in accordance with GAAP.
     “PATH Companies” means (a) PATH Regulated Companies and (b) PATH
Non-Regulated Companies.
     “PATH Non-Regulated Companies” means any direct or indirect Subsidiary of
AYE (including AET and AET PATH Company, LLC) established to undertake the
development, construction, operation, maintenance and finance of the PATH
Project or the ownership of any Subsidiary or any entity established to
undertake the development, construction, operation, maintenance or finance of
the PATH Project and which is not a PATH Regulated Company.
     “PATH Regulated Companies” means any direct or indirect Subsidiary of AYE,
or a Joint Venture, established to undertake the development, construction,
operation, maintenance and finance of the PATH Project (including
Potomac-Appalachian Transmission Highline, LLC) and which (a) directly owns the
PATH Project and (b) is subject to regulatory supervision by a federal or state
Governmental Authority with respect to incurrence of indebtedness.
     “PATH Project” means development, construction, ownership, operation and
maintenance, currently expected to be as part of a joint venture with AEP, of an
approximately 290 mile transmission line, which is currently proposed to include
an approximately 244 mile 765 kV transmission line to run from AEP’s existing
Amos substation to Allegheny Power’s Bedington substation and an approximately
46 miles of twin circuit 500 kV transmission line between the Bedington station
and a new substation at Kemptown, Maryland (provided that such route may be
changed or modified), and including transformers, substations, radial lines, and
other equipment and facilities, and the other related electric transmission
projects.
Amendment No. 1
AYE Credit Agreement

2



--------------------------------------------------------------------------------



 



     “Subsidiary Debt Default” means, with respect to any Subsidiary of AYE, the
failure of such Subsidiary to pay any principal or interest or other amounts due
in respect of Debt, when and as the same shall become due and payable, or the
occurrence of any other event or condition that results in any Debt of such
Subsidiary becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, lapse of time or both) the holder
or holders of such Debt or any trustee or agent on its or their behalf to cause
such Debt to become due, or to require the prepayment, repurchase, redemption or
defeasance thereof, prior to its scheduled maturity.
     “TrAILCo” means Trans-Allegheny Interstate Line Company, a Maryland and
Virginia corporation, and a direct wholly-owned subsidiary of AET.
     “TrAILCo Companies” means (a) TrAILCo Regulated Companies and TrAILCo
Non-Regulated Companies.
     “TrAILCo Non-Regulated Companies” means any direct or indirect Subsidiary
of AYE (including AET) established to undertake the development, construction,
operation, maintenance and finance of the TrAILCo Project or the ownership of
any Subsidiary established to undertake the development, construction,
operation, maintenance or finance of the TrAILCo Project and which is not a
TrAILCo Regulated Company.
     “TrAILCo Regulated Companies” means any direct or indirect Subsidiary of
AYE (including TrAILCo) established to undertake the development, construction,
operation, maintenance or finance of the TrAILCo Project and which (a) directly
owns the TrAILCo Project and (b) is subject to regulatory supervision by a
federal or state Governmental Authority with respect to incurrence of
indebtedness.
     “TrAILCo Project” means development, construction, ownership, operation and
maintenance of an approximately 210 mile 500-kV transmission line from a new
substation in western Pennsylvania to a point of interconnection with Dominion
Virginia Power east of Middletown, Virginia (provided that such route may be
changed or modified) (including transformers, substations, radial lines, and
other equipment and facilities) and the other related electric transmission
projects.
     (b) To amend the definition of “AYE Funds Flow” in Section 1.01 of the
Credit Agreement by inserting the text that appears below as bolded and
underlined and deleting the text that appears below as struck through:
     “AYE Funds Flow” means, for any period, the sum for the related period of
(a) cash dividends received by AYE from the Regulated Subsidiaries, TrAILCo
Non-Regulated Companies, PATH Non-Regulated Companies and AESC, less (b) any
cash equity contributions made by AYE to any Subsidiaries, less (c) any cash
equity contributions or intercompany loans by AYE to any
Amendment No. 1
AYE Credit Agreement

3



--------------------------------------------------------------------------------



 



     PATH Company which is a Joint Venture, plus (cd) Net Cash Proceeds received
by AYE from the sale or issuance of any Equity Interests, plus (d e) AYE’s
interest income, less (ef) Capital Expenditures of AYE, less (f g) operating
expenses of AYE, excluding AYE Interest Expense and income tax expense, plus
(gh)Litigation Proceeds received by AYE, plus (hi) AYE Sales Proceeds.
     (c) To amend the definition of “Regulated Subsidiaries” in Section 1.01 of
the Credit Agreement by inserting “TrAILCo Regulated Companies, PATH Regulated
Companies,” immediately following “collectively,” in line 1.
     (d) To amend Section 2.06(b) of the Credit Agreement by inserting “(other
than any PATH Regulated Company or TrAILCo Regulated Company)” immediately
following “its Regulated Subsidiaries” in line 2.
     (e) To amend clauses (G) and (H) of Section 5.01(j) of the Credit Agreement
by inserting the text that appears below as bolded and underlined, deleting the
text that appears below as struck through and to add clause (I) below:
     (G) any sales, leases, transfers, swaps, assignments, exchanges or other
distributions of Assets related to the Buffalo Reserve Project, the TrAILCo
Project or the PATH Project, as the case may be, (whether in one transaction or
a series of related transactions) to a wholly owned direct or indirect
Subsidiary of AYE or any PATH Companies, and (H) any issuances, sales, leases,
transfers, distributions, assignments or other dispositions of any Equity
Interests in any Buffalo Creek SPV, any TrAILCo Company or any PATH Company, as
the case may be, (in each case, whether in one transaction of a series of
related transactions, and whether by way of merger, consolidation or otherwise)
to a wholly owned direct or indirect Subsidiary of AYE or any PATH Companies and
(I) the AYE Equity Contribution Agreement or any equity contribution arrangement
under any other financing or project documents relating to the PATH Project and
any other transactions related to the TrAILCo Project or the PATH Project that
are otherwise required by any Governmental Authority.
     (f) To amend Section 5.02(b)(xvi) of the Credit Agreement by inserting the
text that appears below as bolded and underlined and deleting the text that
appears below as struck through:
     (xvi) Permitted Refinancing Debt incurred in respect of any Debt permitted
under clauses (i), (iii), (vi), (vii), (viii), and (xiv) above, or this clause
(xvi) or clauses (xxii) and (xxiii) below;
     (g) To amend Section 5.02(b)(xx) of the Credit Agreement by deleting the
word “and”.
     (h) To amend Section 5.02(b) of the Credit Agreement by inserting clauses
(xxii), (xxiii) and (xiv) as follows:
Amendment No. 1
AYE Credit Agreement

4



--------------------------------------------------------------------------------



 



          (xxii) Debt of the TrAILCo Companies in an aggregate principal amount
not to exceed $550,000,000;
          (xxiii) Debt of the PATH Companies in an aggregate principal amount
not to exceed $600,000,000; and
          (xxiv) (A) the obligations of AYE under the AYE Equity Contribution
Agreement or any equity contribution arrangement under any other financing or
project documents relating to the PATH Project to the extent they constitute
Debt described in clause (h) or (j) of the definition of “Debt,” and (B) any
other obligations of AYE and its Subsidiaries under any other financing or
project documents relating to the TrAILCo Project or the PATH Project to the
extent they constitute Debt (other than Debt for Borrowed Money).
     (i) To amend Section 5.02(e)(xii) of the Credit Agreement by deleting “and”
in line 2.
     (j) To amend Section 5.02(e)(xiii) of the Credit Agreement by inserting
“and” immediately following “Section 2.06(b);” in line 10.
     (k) To amend Section 5.02(e) of the Credit Agreement by inserting clause
(xiv) as follows:
          (xiv) sales, transfers, leases or other dispositions of rights of way
and other property interests to TrAILCo Companies or PATH Companies with a book
value not to exceed $20,000,000 in the aggregate for all such sales, transfers,
leases or other dispositions under this clause (xiv).
     (l) To amend Section 5.02(f) of the Credit Agreement by inserting “, any
TrAILCo Non-Regulated Company, any PATH Non-Regulated Company” immediately
following “other than any Regulated Subsidiary” in line 2.
     (m) To amend Section 5.02(f) of the Credit Agreement by inserting clause
(xi) as follows:
          (xi) (A) cash equity contributions or intercompany loans by AYE to a
PATH Company which is a Joint Venture and (B) the obligations of AYE under the
AYE Equity Contribution Agreement to the extent they constitute an Investment,
or any other obligations of AYE or any of its Subsidiaries under any equity
contribution arrangement under any other financing or project documents relating
to the PATH Project to the extent they constitute an Investment.
     (n) To amend clause (i) of Section 5.02(g) of the Credit Agreement by
inserting the text that appears below as bolded and underlined:
          (i) Declare or pay any Restricted Payments except (A) cash
distributions to holders of Preferred Interests issued by AYE or interest
payments, in cash, to holders of securities convertible into or exchangeable for
shares of capital stock of (or other
Amendment No. 1
AYE Credit Agreement

5



--------------------------------------------------------------------------------



 



ownership or profit interests in) AYE and (B) cash dividends (I) (x) in the
Fiscal Year ending on December 31, 2007 and (y) in the fiscal quarter ending on
March 31, 2008, in the aggregate amount in respect of clauses (x) and (y) above
not to exceed $75 million and (II) other than under clause (I) above, not to
exceed in any fiscal quarter (1) 10% of the Consolidated Net Income for the four
fiscal quarters ended with the fiscal quarter immediately preceding the fiscal
quarter in which the dividend is paid; provided that the Leverage Ratio as of
the last day of the fiscal quarter immediately preceding the fiscal quarter in
which the dividend is paid is equal to or less than 3.50:1.00 or (2) 6.25% of
the Consolidated Net Income for the four fiscal quarters immediately preceding
the fiscal quarter in which such dividend is paid; provided that the Leverage
Ratio as of the last day of the fiscal quarter immediately preceding the fiscal
quarter in which the dividend is paid is more than 3.50:1.00, but equal to or
less than 4.50:1.00.
     (o) To amend Section 5.02(g) of the Credit Agreement by inserting “TrAILCo
Non-Regulated Companies, PATH Non-Regulated Companies,” immediately following
“Regulated Subsidiaries,” in line 8.
     (p) To amend Section 5.02(g) of the Credit Agreement by (i) deleting “and”
in line 9 and (ii) inserting “and” and clause (C) below immediately following
“AESC Loan Documents” in line 10.
          (C) for clauses (ii) and (iii) only, any PATH Company may purchase,
redeem, retire, defease or otherwise acquire for value any Equity Interests in
it, or issue or sell any Equity Interests, if done ratably (unless, and only to
the extent, otherwise required by its Constituent Documents), to or by, as the
case may be, holders of its Equity Interests (as determined immediately
preceding such purchase, redemption, retirement, defeasance, acquisition,
issuance or sale)
     (q) To amend Section 5.02(h) of the Credit Agreement by inserting “or any
PATH Non-Regulated Company or any TrAILCo Non-Regulated Company, and in the case
of clause (ii), any TrAILCo Company or PATH Company” immediately following “any
Regulated Subsidiary or Services Corp” in line 4.
          SECTION 2. Conditions to Effectiveness. This Amendment shall become
effective when, and only when, the Administrative Agent shall have received
counterparts of this Amendment executed by the Borrowers, the Required Lenders
or, as to any of the Lenders, advice satisfactory to the Administrative Agent
that such Lender has executed this Amendment. The effectiveness of this
Amendment is further conditioned upon the accuracy of the factual matters
described herein. This Amendment is subject to the provisions of Section 8.01 of
the Credit Agreement.
          SECTION 3. Representations and Warranties of the Borrower. Each
Borrower hereby represents and warrants as follows:
          (a) In the case of (i) AYE, it is a corporation duly organized,
validly existing and in good standing under the laws of the State of Maryland,
and (ii) AESC, it
Amendment No. 1
AYE Credit Agreement

6



--------------------------------------------------------------------------------



 



is a limited liability company, duly organized, validly existing and in good
standing under the laws of the State of Delaware.
          (b) Its execution, delivery and performance of this Amendment, are
within its powers, have been duly authorized by all necessary corporate action,
and do not and will not (i) contravene its Constituent Documents, (ii) violate
any law, rule, regulation (including Regulation X of the Board of Governors of
the Federal Reserve System), order, writ, judgment, injunction, decree,
determination or award, (iii) conflict with or result in the breach of, or
constitute a default or require any payment to be made under, any material
contract, loan agreement, indenture, mortgage, deed of trust, lease or other
instrument binding on or affecting it or any of its properties or (iv) result in
or require the creation or imposition of any Lien upon or with respect to any of
its Assets, except where, in the case of clauses (i) through (iv), violation of
any such Constituent Documents, law, rule, regulation, order, writ, judgment,
injunction, decree, determination or award or in breach of any such contract,
loan agreement, indenture, mortgage, deed of trust, lease or other instrument,
or creation or imposition of such Lien, could not be reasonably expected to have
a Material Adverse Effect.
          (c) No authorization or approval or other action by, and no notice to
or filing with, any Governmental Authority is required for the due execution,
delivery or performance by it of this Amendment.
          (d) This Amendment has been duly executed and delivered by it. This
Amendment is its legal, valid and binding obligations, enforceable against it in
accordance with its terms, except to the extent limited by any applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
          (e) No Default has occurred and is continuing.
          SECTION 4. Reference to and Effect on the Credit Agreement. (a) On and
after the effectiveness of this Amendment, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Credit Agreement, and each reference in each of the other Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as amended by this Amendment.
          (b) The Credit Agreement, as specifically amended by this Amendment,
is and shall continue to be in full force and effect and is hereby in all
respects ratified and confirmed.
          (c) The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender Party or the Administrative Agent under any of the
Loan Documents, nor constitute a waiver of any provision of any of the Loan
Documents.
Amendment No. 1
AYE Credit Agreement

7



--------------------------------------------------------------------------------



 



          SECTION 5. Costs and Expenses. AYE agrees to pay on demand all costs
and expenses of the Administrative Agent in connection with the preparation,
execution, delivery and administration, modification and amendment of this
Amendment and the other instruments and documents to be delivered hereunder
(including, without limitation, the reasonable fees and expenses of counsel for
the Administrative Agent) in accordance with the terms of section 8.04 of the
Credit Agreement.
          SECTION 6. Execution in Counterparts. This Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Amendment by
telecopier shall be effective as delivery of a manually executed counterpart of
this Amendment.
          SECTION 7. Governing Law. This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.
Amendment No. 1
AYE Credit Agreement

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

            ALLEGHENY ENERGY, INC.,
as Borrower
      By:   /s/ Barry E. Pakenham       Name:   Barry E. Pakenham      Title:  
Vice President and Treasurer     

Amendment No. 1
AYE Credit Agreement

 



--------------------------------------------------------------------------------



 



            ALLEGHENY ENERGY SUPPLY COMPANY, LLC
as Borrower
      By:   /s/ Barry E. Pakenham       Name:   Barry E. Pakenham      Title:  
Vice President and Treasurer     

Amendment No. 1
AYE Credit Agreement

 



--------------------------------------------------------------------------------



 



            CITICORP NORTH AMERICA, INC.,
as Administrative Agent
      By:   /s/ Maureen Maroney       Name:   Maureen Maroney      Title:   Vice
President     

Amendment No. 1
AYE Credit Agreement

 



--------------------------------------------------------------------------------



 



            CITICORP NORTH AMERICA, INC.,
as Lender
      By:   /s/ Maureen Maroney       Name:   Maureen Maroney      Title:   Vice
president     

Amendment No. 1
AYE Credit Agreement

 



--------------------------------------------------------------------------------



 



                  The Bank of Nova Scotia     as Lender
 
           
 
  By   /s/ Thane Rattew    
 
           
 
  Name:   Thane Rattew    
 
  Title:   Managing Director    

Amendment No. 1
AYE Credit Agreement

 



--------------------------------------------------------------------------------



 



                  PNC BANK, NATIONAL ASSOCIATION
as Lender
 
           
 
  By   /s/ Thomas A. Majeski    
 
           
 
  Name:   Thomas A. Majeski    
 
  Title:   Vice President    

Amendment No. 1
AYE Credit Agreement

 



--------------------------------------------------------------------------------



 



                  Bear Stearns Corporate Lending Inc.,
as Lender
 
           
 
  By   /s/ Victor Bulzacchelli    
 
           
 
  Name:   Victor Bulzacchelli    
 
  Title:   Vice President    

Amendment No. 1
AYE Credit Agreement

 



--------------------------------------------------------------------------------



 



                  GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Lender
 
           
 
  By   /s/ Mark Walton    
 
           
 
  Name:   MARK WALTON    
 
  Title:   AUTHORIZED SIGNATORY    

Amendment No. 1
AYE Credit Agreement

 



--------------------------------------------------------------------------------



 



                  JPMorgan Chase Bank, N.A.,
as Lender
 
           
 
  By   /s/ Michael DeForge    
 
           
 
  Name:   Michael DeForge    
 
  Title:   Executive Director    

Amendment No. 1
AYE Credit Agreement

 



--------------------------------------------------------------------------------



 



                  CREDIT SUISSE, Cayman Islands Branch
as Lender
 
           
 
  By   /s/ Thomas Cantello    
 
           
 
  Name:   Thomas Cantello    
 
  Title:   Director    
 
           
 
  By   /s/ Shaheen Malik    
 
           
 
  Name:   Shaheen Malik    
 
  Title:   Associate    

Amendment No. 1
AYE Credit Agreement

 



--------------------------------------------------------------------------------



 



                  BARCLAYS BANK PLC,
as Lender
 
           
 
  By   /s/ Nicholas Bell    
 
           
 
  Name:   Nicholas Bell    
 
  Title:   Director    

Amendment No. 1
AYE Credit Agreement

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A.,
as Lender
 
           
 
  By   /s/ Kevin Bertelsen    
 
           
 
  Name:   Kevin Bertelsen    
 
  Title:   Senior Vice President    

Amendment No. 1
AYE Credit Agreement

 



--------------------------------------------------------------------------------



 



                  BNP PARIBAS,
as Lender
 
           
 
  By   /s/ Denis O’Meara    
 
           
 
  Name:   DENIS O’MEARA    
 
  Title:   Managing Director    
 
           
 
  By   /s/ Francis J. Dolaney    
 
           
 
  Name:   FRANCIS J. DELANEY    
 
  Title:   Managing Director    

Amendment No. 1
AYE Credit Agreement

 



--------------------------------------------------------------------------------



 



                  UNION BANK OF CALIFORNIA, N.A.,
as Lender
 
           
 
  By   /s/ Susan K. Johnson    
 
           
 
  Name:   Susan K. Johnson    
 
  Title:   Vice President    

Amendment No. 1
AYE Credit Agreement

 